              Case 2:20-cv-00131-LPR Document 2 Filed 06/16/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        DELTA DIVISION

RON ARCHIBALD                                                                                      PETITIONER
Reg. # 35916-001


v.                                      Case No. 2:20-cv-131-LPR-BD


DEWAYNE HENDRIX, Warden,                                                                         RESPONDENT
Federal Correctional Institution,
Forrest City, Arkansas

                                                        ORDER

          Ron Archibald pleaded guilty in the Northern District of Alabama to one count of being a

felon in possession of a firearm. Plea Agreement, United States v. Archibald, 1:17-CR-465-KOB-

JHE-1 N.D. Ala. (Jul. 16, 2018). The Court sentenced Mr. Archibald to the Bureau of Prisons

(BOP) for 37 months. Judgment, United States v. Archibald, 1:17-CR-465-KOB-JHE-1 N.D. Ala.

(Jan. 14, 2019). He is currently serving his federal sentence at the Federal Correctional Complex

in Forrest City, Arkansas. (Doc. 1).

          Mr. Archibald filed a request for compassionate release with this Court. (Doc. 1).

Compassionate           release     requests     like    this    one      are    governed       by     18    U.S.C.

§ 3582(c)(1)(A). But jurisdiction to rule on such requests resides with the sentencing court alone.

To pursue his request for compassionate release, Mr. Archibald must move for release in the

district court that imposed the sentence, the Northern District of Alabama. Accordingly, Ron

Archibald’s petition (Doc. 1) is DISMISSED without prejudice for lack of jurisdiction.1




1
    The Clerk filed Mr. Archibald’s submission as a petition for writ of habeas corpus brought under 28 U.S.C. § 2241,
    and the case was thus automatically referred to Magistrate Judge Beth Deere. The Court withdraws the referral.
  Case 2:20-cv-00131-LPR Document 2 Filed 06/16/20 Page 2 of 2



IT IS SO ORDERED this 16th day of June 2020.




                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE




                                    2
